UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6569



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL J. SINDRAM,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
96-111-DKC)


Submitted:   September 9, 2004        Decided:   September 14, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se. Tamera Lynn Fine, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, Hollis Raphael
Weisman, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael Sindram seeks to appeal the district court’s

order    denying   relief    on    his   motions     for    clarification      and

modification of order and related relief.              Because these motions

attacked his conviction and sentence, the court properly construed

the motions as having been filed under 28 U.S.C. § 2255 (2000).                 An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a   circuit     justice   or    judge     issues   a    certificate    of

appealability.     28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Sindram has not made the

requisite     showing.      Accordingly,      we    deny    a    certificate    of

appealability and dismiss the appeal.              We deny Sindram’s motions

for appointment of counsel. We also deny Sindram’s motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED


                                     - 2 -